IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID HARLAN LAVERS,                                    No. 83180
                                   Appellant,
                               vs.
                AMAZON, INC.; AMAZON.COM, INC.;
                AMAZON.COM SERVICES, LLC;
                AMAZON.COM NV INVESTMENT                                   FILED
                HOLDINGS, LLC; AND TRIPLE K
                TRAILER COURT, INC.,                                       MAR 1 5 2022
                                   Res ondents.                          ELIZABETH A. BROWN
                                                                       CLERK OF SUPREME COURT
                                                                      BY
                                                                            DEPUTY CLERK




                                     ORDER DISMISSING APPEAL

                            This is an appeal from a district court order denying a motion
                to add party and reopen discovery and granting a motion to strike request
                for trial de novo. Eighth Judicial District Court, Clark County; Nadia Krall,
                Judge.
                            On September 23, 2021, this court issued a notice directing
                appellant to file the docketing statement by October 14, 2021, a transcript
                request form by October 7, 2021, and an opening brief or informal brief for
                pro se parties on or before January 21, 2022. When appellant failed to file
                the docketing statement or a transcript request form, this court issued an
                order on December 21, 2021, directing appellant to file the docketing
                statement and a transcript request form within 7 days. The order cautioned
                appellant that failure to comply could result in the dismissal of this appeal
                as abandoned. To date, appellant has failed to file those documents or to

SUPREME COURT
                otherwise communicate with this court. Additionally, appellant has failed
     OF
   NEVADA

0) 1947A
                                                                                           -0
                     to file the opening brief or informal brief. Accordingly, this court concludes
                     that appellant has abandoned this appeal and
                                 ORDERS this appeal DISMISSED.




                                                 *1/41L6/4,e/3 , J.
                                             Silver




                     Cadish
                                                , J.
                                                                Pickering
                                                                            e
                                                                            iek2A (A)       J.

                     cc:   Hon. Nadia Krall, District Judge
                           David Harlan Lavers
                           Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                           Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(CH 1Q-47A    4M.,
                                                           2